In the Supreme Court of Georgia



                                      Decided:     September 14, 2015


          S15Y1146. IN THE MATTER OF STEVEN SALCEDO.

       PER CURIAM.

       This disciplinary matter is before the Court on the Notice of Discipline

seeking the disbarment of Steven Salcedo (State Bar No. 382035). The State

Bar attempted to serve Salcedo personally at the address listed with the State

Bar, which was a post office box, but Salcedo did not acknowledge service of

the disciplinary pleadings within 20 days of mailing. The State Bar then

properly served Salcedo by publication, pursuant to Bar Rule 4-203.1 (b) (3)

(ii). Salcedo failed to file a Notice of Rejection. Therefore, he is in default, has

waived his rights to an evidentiary hearing, and is subject to such discipline and

further proceedings as may be determined by this Court. See Bar Rule 4-208.1

(b).

       The facts, as deemed admitted by virtue of Salcedo’s default, show that

he represented a client in two medical malpractice actions regarding

complications resulting from an allergy shot and complications resulting from
laser ablation.   After the client provided Salcedo with information and

documentation regarding her claims, Salcedo filed a suit regarding the allergy

shot. However, after he failed to appear at a status conference, that suit was

dismissed for want of prosecution, and he did not inform the client that her suit

had been dismissed. Salcedo failed to file any suit regarding the laser ablation

and further failed to inform the client that no suit had been filed. Salcedo also

failed promptly to respond to the client’s attempts at communication and to

provide the client with her client files.

      Based on these facts, the Investigative Panel found probable cause to

believe that Salcedo violated Rules 1.2, 1.3, 1.4, and 1.16 of the Georgia Rules

of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction

for a violation of Rules 1.2 and 1.3 is disbarment, and the maximum sanction for

a violation of Rules 1.4 and 1.16 is a public reprimand. In aggravation of

discipline, the Investigative Panel found that Salcedo had abandoned two of his

client’s claims, suggesting a pattern of misconduct, and that he obstructed the

disciplinary process by failing to respond to the Notice of Discipline.

      Having reviewed the record, we conclude that disbarment is the

appropriate sanction in this matter. Accordingly, it is hereby ordered that the

                                            2
name of Steven Salcedo be removed from the rolls of persons authorized to

practice law in the State of Georgia. Salcedo is reminded of his duties pursuant

to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                       3